Citation Nr: 1015684	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
inclusive of posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claim for 
service connection for PTSD.  

The appellate issue is herein expanded to include any and all 
psychiatric disorders, inclusive of PTSD and other shown 
entities including anxiety, depression, or mood disorders.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although 
the appellant's claim identifies PTSD without more, it cannot 
be a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or the Secretary obtains in support of the claim).  

Pursuant to his request, the Veteran was afforded a 
videoconference hearing before the Board in January 2010, a 
transcript of which is of record.  At such hearing, the 
Veteran submitted additional documentary evidence along with 
a waiver for its initial consideration by the RO.  In 
addition, the Veteran was afforded an additional 30-day 
period in which to submit any additional evidence; however, 
no further evidence was received during the allotted time 
period and, as such, the Board will proceed on the basis of 
the evidence now of record.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.



REMAND

As indicated above, various psychiatric disorders, other than 
PTSD, are demonstrated by the record and there is medical 
opinion evidence linking one or more of such entities to the 
veteran's period of military service.  In light of the 
holding in Clemons and inasmuch as the RO has not developed 
or adjudicated the question of service connection for a 
psychiatric disorder other than PTSD, remand is found to be 
necessary in order to permit the RO to undertaken initial 
development and adjudicatory actions relating thereto.  

Moreover, additional development regarding the veteran's 
claim for service connection for PTSD is found to be 
warranted.  In this regard, it is noted that the Veteran 
contends that he suffers from PTSD as a result of inservice 
stressors occurring while he was serving aboard the USS 
Oriskany.  Such stressors involved the deaths of fellow 
shipmates when one was struck by a propeller, one was caught 
up in an aircraft's intake, and/or one was killed in an 
attempt to inflate an aircraft tire.  Also described as 
particularly stressful were the perils encountered in a 
rescue and recovery effort following a fire and resulting 
explosions aboard the USS Forestall.  Service department and 
other records from the Naval Historical Center confirm that 
the Veteran served aboard ship when assisting in rescue 
efforts at the time of a massive fire occurring in July 1967 
aboard the USS Forrestal.  The RO has conceded the existence 
of that event as a stressor and the Board concurs. 

As such, this case turns on whether a valid diagnosis of PTSD 
is shown involving the single, confirmed stressor.  An 
attending social worker at the VA's Vet Center indicates in 
his October 2009 report of record that the Veteran carried a 
diagnosis of PTSD relating to inservice incidents although 
without specific reference to the search and rescue mission 
to assist the USS Forrestal.  Records relating to ongoing 
treatment dating to October 2007 at the Vet Center are not on 
file.  In addition, a private consulting psychiatrist has 
indicated in his June 2009 report that he had 



evaluated and treated the Veteran on three occasions since 
January 2009, stating, in part, the following:

I understand that (the Veteran) suffers from PTSD 
related to his military service and he was 
treated in the past by Dr. S.R. through the VA 
system.  

It is unclear from the private psychiatrist's report whether 
in fact that psychiatrist has diagnosed the existence of 
PTSD, particularly in the absence of his evaluation and 
treatment records within the claims folder.  

Notice is also taken that a VA psychiatric examination 
undertaken in July 2006 revealed medical findings and 
conclusions specifically excluding the existence of PTSD.  
Also, the record reflects a course of VA outpatient treatment 
of the Veteran dating to 2005, and while the possibility of 
PTSD was raised in the initial stage of such treatment, no 
diagnosis of PTSD was later confirmed and records from 
ongoing psychiatric care over a period of years from Dr. S.R. 
in no way reflect a PTSD diagnosis.  

As indicated, there is evidence both for and against a 
diagnosis of PTSD and it is incumbent upon VA to verify 
whether the Vet Center diagnosis is based in part on the USS 
Forrestal incident described above, and whether a diagnosis 
of PTSD was in fact made and on what basis by the veteran's 
treating private psychiatrist.  Such necessarily would entail 
further medical input from those parties and the retrieval of 
examination and treatment records from each such provider, 
and in view of the issue expansion described above, an 
additional VA examination.  

Accordingly, this case is REMANDED for the following actions:

1.  Initiate development actions 
regarding the expanded issue of the 
veteran's entitlement to service 
connection for a psychiatric disorder, 
inclusive of PTSD, and ensure full 
compliance with the VA's duties to notify 
and assist relating thereto.  

2.  Attempt to verify those stressors not 
yet confirmed as having occurred in 
service and specifically including the 
deaths of shipmates in various accidents 
through contact with the service 
department, National Archives and Records 
Administration, and the U.S. Army and 
Joint Services Records Research Center, 
as applicable.   

3.  Obtain for inclusion in the veteran's 
claims folder all records of VA 
treatment, not already on file, including 
those records compiled at the Outpatient 
Clinic in El Paso, Texas, since January 
22, 2010.  

4.  Obtain from L. Melendez, MSSW, LSMW, 
and his employer, the VA's Vet Center in 
El Paso, Texas, copies of all examination 
and treatment records pertaining to the 
Veteran, as well as further input from L. 
Melendez as to whether the veteran's PTSD 
is directly related to the search and 
rescue efforts in which he participated 
in July 1967 involving the USS Forrestal, 
or other confirmed stressor, for 
inclusion in the claims folder.  

5.  Upon obtaining authorization from the 
Veteran, obtain from the veteran's 
private treating psychiatrist, F. J. 
Cota, MD., 1700 Murchison, Suite 201, El 
Paso, Texas 79902, copies of all 
examination and treatment records 
pertaining to the Veteran, as well as any 
additional input from Dr. Cota as to 
whether the Veteran has PTSD related to 
an inservice stressor.  Once obtained, 
such information should then be made a 
part of the veteran's claims folder.  

6.  Upon obtaining authorization from the 
Veteran, obtain for inclusion in the 
veteran's claims folder, copies of all 
examination and treatment records 
compiled by his private attending 
physician, F. J. Guerra, MD., 10965 Ben 
Crenshaw Building 1, El Paso, Texas 
79935.  

7.  Thereafter, afford the Veteran a VA 
psychiatric examination in order to 
ascertain whether any existing 
psychiatric disorder, including but not 
limited to PTSD, originated in service or 
as a direct result thereof.  Following a 
review of the relevant evidence in the 
claims file, obtaining a detailed, the 
mental status examination and any tests 
that are deemed necessary, the VA 
examiner is requested to address the 
following:

(a) Does the Veteran meet the 
diagnostic criteria set out in 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (4th ed. 1994) for a 
diagnosis of PTSD?  What other 
acquired psychiatric disorder, 
if any, is now present?

(b)  Is it at least as likely 
as not (50 percent or more 
likelihood) that any 
psychiatric disorder that is 
now present, to include PTSD, 
began during service or is 
causally linked to any incident 
of active duty and, to include 
as pertinent to PTSD, any 
confirmed stressor?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

If the examiner cannot render this 
opinion without resort to speculation, he 
or she should so state and indicate why.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

8.  Lastly, adjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, including PTSD.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, 
before the record is returned to the 
Board for further review.  

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


